EXHIBIT AMENDED AND RESTATED OPERATING AGREEMENT THE GUNLOCKE COMPANY L.L.C. The undersigned enter into this amended and restated operating agreement for operation of The Gunlocke Company L.L.C. (the "Company"). 1.Intent of the Parties.This operating agreement is a contract between the Member and the Company and is enforceable against any party, which violates its terms.All Members must sign this operating agreement as a condition precedent of membership. 2.Office.The principal office of the Company is located at 408 East Second Street, Muscatine, Iowa 52761.The Company may have such other offices, either within or without the State of Iowa, as the Member may designate or as the business of the Company may require.The registered office of the Company required by the Act to be maintained in the State of Iowa shall be, but need not be, identical with the principal office, and may be changed from time to time by the Member. 3.Purpose.The Company is organized to conduct any lawful business allowed by Chapter 490A of the Code of Iowa (the "Act"). 4.Duration of the Company.The Company filed Articles of Organization with the Office of the Secretary of State on December 23, 2002 and filed Restated Articles of Organization with the Office of the Secretary of State on May 28, 2009.The Company shall terminate as provided in the Articles of Organization. 5.Management of the Company. 5.1Managers.The business and affairs of the Company shall be managed by its Manager or Managers.Each Manager shall participate in the direction, management and control of the business of the Company to the best of the Manager's ability.The Managers may adopt rules and regulations for the conduct of their meetings and the management of the Company not inconsistent with this Operating Agreement and the Act. 5.2.Number, Managers, Tenure and Qualifications.The number of Managers of the Company shall be three, and the Managers shall be Stan A. Askren, Kurt A.
